DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-6, 9, 12-16, 18-22, 24-25, 27-28, 30, and 32-36 is/are pending.  Claim(s) 19-22, 24-25, and 27-28 is/are withdrawn.  Claim(s) 7-8, 10-11, 17, 23, 26, 29, and 31 is/are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the prior art and claims 1-6, 9, 12-16, 18, 30, and 32-36 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Although Cooper is re-used herein, new prior art/embodiments are used for the amended features, which are the argued prior art features.  
With respect to the outflow/inflow and proximal/distal relative designations, the Examiner agrees with Applicant’s arguments.  For purposes of examination (1) the inflow end, upstream end, and distal end are on the same end of the apparatus as each other and (2) the outflow end, the downstream end, and the proximal end are on the same end of the apparatus as each other.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 depends from cancelled claim 29.  It is unclear what dependency was intended.  For purposes of examination the Examiner considers claim 30 to depend from claim 1.

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9, 12-16, 18, 30, and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper, et al (Cooper) (US 2003/0070676 A1) in view of Molaei, et al (Molaei) (US 2005/0197687).
Regarding Claim 1, Cooper teaches a flow modifying apparatus (e.g. Figures 14 A-B) comprising: 
a plurality of struts coupled together to form a radially expandable frame (e.g. Figures 14 A-B, #s 320; [0019]) having a proximal end portion and a distal end portion (the opposing longitudinal ends; the flared sections are the portions), wherein the proximal end portion and the distal end portion are radially expandable into expanded proximal and distal end portions (e.g. [0019], Figures 14 A-B are the expanded states of each end), wherein the flow modifying apparatus extends from an inflow end of the radially expandable frame to an outflow end of the radially expandable frame (the inflow end is the distal end and the outflow end is the proximal end),  
a reduced diameter portion of the expandable frame disposed between the expanded proximal end and the expanded distal end portion (e.g. Figures 14B, central section, #310), wherein the reduced diameter portion comprises a fluid flow through passage (e.g. Figure 14D, there is a central lumen through the entire longitudinal length); and 
a cover disposed over at least a portion of the radially expandable frame (e.g. Figures 14A-B, [0116], [0142]), the cover having an upstream terminus and a downstream terminus (the terminal ends of the cover closest to the distal/inflow end and the proximal/outflow end, respectively) and the upstream terminus being spaced downstream from the inflow end of the radially expandable frame (e.g. Figure 14B)
wherein the reduced diameter portion modifies fluid flow therethrough immediately upon implantation thereof and forms a pressure gradient between the inflow end and the reduced diameter portion of the apparatus (fluid flow velocity inherently increases when a tube narrows per fluid mechanic principles and there is a pressure gradient per Bernoulli’s equation for a narrowed tube relative to a larger diameter tube).  

Cooper discloses the invention substantially as claimed but fails to teach the downstream terminus being spaced upstream of the reduced diameter portion of the radially expandable frame such that the cover is located only on a flared portion of the distal end portion. 
Cooper teaches various portions of the device (flared ends and/or central portion) may be covered by the covering (e.g. [0116], [0142]).
Molaei teaches a support structure having a plurality of struts and a covering that covers different portions of the device (e.g. Figure 3a). 
Molaei and Cooper are concerned with the same field of endeavor as the claimed invention, namely support structures having a plurality of struts and a covering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cooper such that flared end at the inflow end/upstream end/distal end of the device has a covering only on this flared end as taught by Cooper and Molaei in order to control the tissue ingrowth/barrier region(s) along the length of the device.  

The combination of Cooper and Molaei teaches: 
the upstream terminus of the cover being spaced downstream from the inflow end of the radially expandable frame (in the combination this terminus of the cover is at the same location as shown in Cooper and noted supra) and 
the downstream terminus (of the cover) being spaced upstream of the reduced diameter portion of the radially expandable frame such that the cover is located only on a flared portion of the distal end portion (e.g. Cooper, Figure 14B, the cover is only on the flared portion noted supra in the combination).  

Regarding Claim 2, the pressure gradient is greatest between the inflow end of the apparatus and the reduced diameter portion (the largest diameter end, left-hand- side of Figure 14B, is considered the inflow end and also has the largest pressure due to fluid mechanics).
Regarding Claim 3, a velocity of the fluid flow is greatest in the reduced diameter portion (per fluid mechanics the narrowest tube portion (here, reduced diameter portion) has the greatest velocity).
Regarding Claim 4, the expanded proximal and distal end portions are flared (e.g. Cooper, Figure 14B). 
Regarding Claims 5-6, the frame has an inner and outer surfaces (e.g. Cooper, Figure 14D, luminal and abluminal surfaces, respectively) and the cover is only on a portion of the outer surface (e.g. Cooper, Figures 14B, 14E).
Regarding Claim 9, the cover comprises a polymer (e.g. [0143]). 
Regarding Claim 12, the cover is configured to prevent or minimize an inflammatory response by a vessel wall (e.g. [0152]-[0153]).

Regarding Claim 13,  a diameter of the reduced diameter portion is between 2 mm and 4 mm (e.g. Cooper, [0094], the second diameter is the larger diameter and the first diameter is the reduced diameter portion’s diameter, 3 mm to 10 mm for the second diameter in the range of 2:1 to 4:1 yields a range for the first diameter of 0.75 mm to 5 mm, which encompasses the entire claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cooper such that the diameter of the reduced portion is 2mm to 4mm as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).  

Regarding Claim 14, Cooper and Molaei discloses the invention substantially as claimed but fails to teach the plurality of struts form a plurality of rectangular slots when the expandable frame is in a collapsed configuration, and wherein the plurality of rectangular slots expand into diamond shapes when the expandable frame is in a radially expanded configuration, and wherein the diamond shapes have a height and a length, and wherein the height decreases from the proximal and distal ends toward a center point disposed therebetween.
Cooper teaches these claimed shapes in a separate embodiment (e.g. Figures 9L, 9M, [0129]). 
This embodiment of Cooper and the preceding combination of Cooper and Molaei are concerned with the same field of endeavor as the claimed invention, namely support structures having a plurality of struts and a covering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preceding combination of Cooper and Molaei by incorporating the struts’ shape as taught in Cooper’s embodiment of Figures 9L-M in order as such a modification would have been an obvious matter of design choice involving a change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV).
Regarding Claim 15, the length decreases from the proximal and distal end portions toward the center point (the length decrease is inherently able to be characterized with respect to a center point as both the decrease is present and the center point is present). 

Regarding Claim 16, the apparatus is self-expanding or balloon expandable (e.g. [0021]).

Regarding Claim 30, the cover forms a conical shape from the upstream terminus to the downstream terminus (e.g. Cooper, Figure 14B and discussed supra with the combination for claim 1).
Regarding Claim 32, the cover extends over 40% or less of a length of the apparatus (e.g. Figure 14B, in the combination the cover extends only on the flared portion rather than extending along the central portion (#310) and therefore extends over 40% or less than the length of the apparatus). 
Regarding Claim 33, the outflow end has a larger diameter than the inflow end (e.g. annotated Figure 14B below, as broadly claimed any diameter in the claimed end sections meets the respective claimed diameters). 


    PNG
    media_image1.png
    690
    1075
    media_image1.png
    Greyscale
Annotated Figure 14B, Cooper

Regarding Claim 18, the combination of Cooper and Molaei teaches a system for delivering a flow modifying implant (discussed supra for claim 1), said system comprising: the flow modifying implant of claim 1 (discussed supra); and a delivery catheter (e.g. Cooper, [0021]).

	Regarding Claim 34, the limitations of claim 34 are discussed supra for claims 1 and 33.  
	Regarding Claim 35, the limitations of claim 35 are discussed supra for claim 30.
	Regarding Claim 36, the limitations of claim 36 are discussed supra for claims 5-6.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        9/7/2022